Title: To James Madison from William Kirkpatrick, 22 September 1801
From: Kirkpatrick, William
To: Madison, James


					
						Sir,
						Malaga 22 Sepr 1801
					
					I wrote to you on the 25 Augt: of which duplicate 

goes inclosed.  Since then both the Philadelphia & Essex 

returned here, and again proceeded on the 12th. Inst, to the 

Eastward, after the former had watered & received some 

small supplies that Capt Barron stood in need of.
					On the 5 Inst I received an official Information, of 

which the enclosed is Copy, and immediately notified all the 

foreign Consuls residing here, that the Port of Tripoly was to 

be considered in a state of Blockade, by the Squadron under 

the Command of Commodore Dale, for their Information & 

Governmt.
					I am happy in having it at last in my Power, to 

announce to you, that the rigorous Quarantine which has been 

imposed for near a Twelve month past, on all Vessels from 

America, has at last been reduced to Ten days, which is a 

great Aleviation to our Merchant Vessels trading to this 

Country.
					I find by Advices from Gibraltar, that the Tripoline 

Admiral has hauled up his Vessels, and embarked himself for 

Malta.  Only about Twenty men including Officers remain, to 

take Charge of them.  Consequently our Vessels have nothing 

to fear from that Quarter.
					I have this day received advice from Mr. Gavino 

Consul at Gibraltar, of a very gallant Action performed by Capt 

Sterritt of the Schooner Enterprize.  After an Engagement of 

Three Hours, He has Captured and Carried into Malta a 

Tripoline Cruizer of 14 Guns, & Eighty men, with the loss of 20 

men Killed & 30 Wounded.  At the same time I am happy to 

add, that the Enterprize has not lost a single man.  I am with 

great Consideration, & respect, Sir, Your most obedt hl. Se.
					
						Willm: Kirkpatrick
					
					
						P.S.  The Ship say Frigate Genl. Washington has this moment 

come to an anchor.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
